Citation Nr: 0126138	
Decision Date: 11/08/01    Archive Date: 11/20/01

DOCKET NO.  01-02 563A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
residuals of left patella tendon repair, currently rated as 
30 percent disabling.

2.  Entitlement to service connection for traumatic 
arthritis, secondary to service-connected residuals of left 
patella tendon repair.


ATTORNEY FOR THE BOARD

M. Lunger, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1990 through 
April 1991.

A perfected appeal to the Board of Veteran's Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a Notice of 
Disagreement (NOD) in writing received within one year of the 
decision being appealed and, after a Statement of the Case 
(SOC) has been furnished, a substantive appeal received 
within 60 days of the issuance of the statement of the case 
or within the remainder of the one-year period following 
notification of the decision being appealed.

This matter comes before the Board on appeal from two rating 
decisions issued by the RO in New Orleans, Louisiana.  The 
first, issued in October 2000, denied the veteran's claim for 
an increased rating for his service-connected residuals of a 
left patella tendon repair.  The second, issued in January 
2001, denied the veteran's claim for entitlement to service 
connection for traumatic arthritis, secondary to his service-
connected left knee disability.  The veteran perfected timely 
appeals of both issues.


REMAND

The veteran's claim for entitlement to service connection for 
residuals of a left patella tendon repair was granted in a 
rating decision issued in June 1991.  The decision assigned 
the veteran a 10 percent disability rating for this 
condition.  In June 1993, the veteran was granted an 
increased rating of 30 percent for this condition based upon 
the findings of a VA medical examination.  In August 2000, 
the veteran filed a claim seeking an increase in his 
disability evaluation for his left knee disability.  The 
veteran reported that he felt his symptoms had worsened and 
he was having more difficulty accomplishing his everyday 
tasks.  The RO issued a rating decision in October 2000 that 
denied his claim and continued the 30 percent disability 
rating.

In December 2000, the veteran appealed the denial of an 
increased rating for his left knee disability.  The veteran 
stated that his pain was much more severe and that he was 
taking prescription arthritis medication, Celebrex, to assist 
with pain management.  The veteran included a copy of a copy 
of a receipt for this prescription medication, which shows 
the name of the physician who prescribed it.  The RO deemed 
this to be a new claim for entitlement to service connection 
for traumatic arthritis in the left knee, secondary to a 
service connected left knee disability.  The RO denied the 
veteran's claim because there was no evidence of arthritis in 
the veteran's left knee.

A review of the claims file reveals that the only medical 
records regarding the veteran's left knee disability, aside 
from his service medical records, are the reports from his VA 
examinations.  Although the receipt from the veteran's 
prescription for Celebrex clearly identifies his treating 
physician, it appears that no attempt has been made to obtain 
any relevant treatment records from this physician.  Upon 
further review, we observe that the veteran has never been 
asked to provide names and addresses of health care providers 
who have treated him for any left knee complaints.  The Board 
believes an attempt to identify healthcare providers and 
obtain their records should be made before a final decision 
is rendered in this matter.

In regard to this additional development, the Board notes 
that there was a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5100 et seq. (West Supp. 2001)) became law.  Among other 
things, this eliminated the concept of a well-grounded claim, 
redefined the obligations of the Department of Veterans 
Affairs (VA) with respect to the duty to assist, and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA could not assist in the development of a claim that 
was not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  VCAA, § 7(a), 114 Stat. at 2099-2100; see 
also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The RO 
wrote the veteran in March 2001 in an attempt to meet the 
notification and duty to assist requirements of the VCAA.  
However, implementing regulations were promulgated by VA 
outlining procedures required by the VCAA.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 1991 & 
Supp. 2001) and implementing regulations 
promulgated on August 29, 2001 are fully 
complied with and satisfied. 

2.  The RO should ask the veteran to 
identify those places at which he has 
received treatment for his left knee since 
his discharge from service.  After 
obtaining any appropriate authorizations, 
the RO should attempt to obtain and 
associate with the claims file copies of 
the medical records the veteran 
identifies.  In particular, the RO should 
attempt to obtain and associate with the 
claims file the records relating to 
treatment the veteran received from Kevin 
O. Joseph, M.D.

3.  If the RO determines that an 
examination and opinion with respect 
to the condition of the veteran's 
left knee is warranted (for instance, 
if the evidence obtained as a result 
of this remand shows (1) that the 
veteran's knee disability has 
worsened and/or (2) that he has 
developed arthritis in the knee) then 
the veteran should be afforded a VA 
joints examination to determine the 
nature of his disability.  If 
arthritis of the left knee is shown, 
the RO may wish to obtain an opinion 
from a VA physician as to whether it 
resulted from the service-connected 
left knee disability.  All tests 
deemed necessary by the individual 
examining the veteran must be 
conducted, any indicated additional 
consultations should be accomplished, 
and the clinical findings and 
reasoning which form the basis of the 
opinion requested should be clearly 
set forth.  The claims folder also 
must be made available to this 
examiner in order that he or she may 
review pertinent aspects of the 
veteran's service and medical 
history, and a notation to the effect 
that this record review took place 
should be included in the examination 
report provided.

Thereafter, the RO should readjudicate this claim.  If the 
benefit sought on appeal remains denied, the veteran should 
be provided a supplemental statement of the case (SSOC).  The 
SSOC must contain notice of all relevant actions taken on the 
claim for benefits, to include a summary of the evidence and 
applicable law and regulations considered pertinent to the 
issue currently on appeal.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




